Citation Nr: 0111842	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-16 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected pension benefits.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served from October 1942 to December 1945 with 
the recognized guerrillas and with the New Philippine Scouts 
from April 1946 to January 1949.  

This appeal arises from an August 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines which denied legal 
entitlement to non-service connected pension benefits.  


FINDING OF FACT

The veteran served from October 1942 to December 1945 with 
the recognized guerrillas and with the New Philippine Scouts 
from April 1946 to January 1949.  


CONCLUSION OF LAW

The veteran's recognized service does not constitute active 
military service for purposes of VA non-service-connected 
pension benefits.  38 U.S.C.A. §§ 101, 107, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.2, 3.3 3.8 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Laws and Regulations.  Each veteran of a period of 
war who meets the service requirements of this section and 
who is permanently and totally disabled from non-service 
connected disability not the result of the veteran's willful 
misconduct shall be paid a pension.  A veteran meets the 
service requirements of this section if such veteran served 
in the active military naval, or air service for ninety days 
or more during a period of war, during a period of war and 
was discharged or released from such service for a service-
connected disability, for a period of ninety consecutive days 
or more and such period began or ended during a period of 
war, or for an aggregate of ninety days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521 (West 1991).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101 (West 1991 & Supp. 1995). 

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person in the Armed Forces 
except benefits under contracts of the National Service Life 
Insurance entered into before February 18, 1946, chapter 10 
of title 37 and chapters 11, 13 (except section 412(a)), and 
23 of this title.  38 U.S.C.A. § 107(a).

Under section 14 of Public Law No. 79-190, effective October 
6, 1945, Philippine citizens, with the consent of the 
President of the Philippines, could enlist or reenlist into 
the Armed Forces of the United States during the period from 
October 6, 1945, until June 30, 1947.  38 U.S.C.A. § 107(b); 
38 C.F.R. § 3.8(b). These enlistees were known as the 
"Special" or "New" Philippine Scouts, as distinguished from 
the "Regular" or "Old" Philippine Scouts who enlisted in the 
United States Armed Forces before October 6, 1945.  See 38 
C.F.R. § 3.8(a); see also Manlincon v. West, 12 Vet. App. 
238, 240 (1999); Laruan (Honorato) v. Principi, 4 Vet. App. 
100, 101 (1993).  Standards for entitlement to VA benefits 
for these veterans are identified in 38 U.S.C.A. § 107(b).  
Section 107(b) recognizes the active service of New 
Philippine Scouts for purposes of granting benefits arising 
from certain National Service Life Insurance contracts, 
compensation for service-connected disabilities or death, or 
dependency and indemnity compensation for service-connected 
deaths that are covered by chapters 11 and 13 of title 38, 
United States Code.  There is no authorization for non-
service-connected pension. 

Thus, service under section 107(a) does not create 
eligibility for non-service-connected benefits.  Similarly, 
service in the New Philippine Scouts is not considered active 
military service for the purpose of non-service-connected 
pension benefits.  See 38 U.S.C. § 107(b); 38 C.F.R. § 
3.8(b). 


Factual Background and Analysis.  In September 1969 the 
National Personnel Records Center (NPRC) verified that the 
veteran served in the "New" Philippine Scouts from April 
1946 to January 1949.  

In September 1969 the Adjutant General verified the veteran 
had service as a recognized guerrilla from October 1942 to 
December 1945.  

No other military service has been verified.  The record does 
not reflect that the veteran served as a "Regular" or 
"Old" Philippine Scout.

Thus, the service department has verified that the appellant 
had recognized guerilla service from October 1942 to December 
1945 and that he served in the New Philippine Scouts from 
April 1946 to January 1949.  That finding by the service 
department is binding on VA for the purpose of establishing 
qualifying service in the U.S. Armed Forces.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Therefore, pursuant 
to sections 107(a) and (b), neither the appellant's 
recognized guerilla service nor his service as a New 
Philippine Scout establishes eligibility for non-service-
connected pension benefits.  The United States Court of 
Appeals for the Federal Circuit has rejected challenges to 
the constitutionality of sections 107(a) and (b).  See Talon 
v. Brown, 999 F.2d 514 (Fed. Cir. 1993), cert. denied, 510 
U.S. 1028, 126 L. Ed. 2d 601, 114 S. Ct. 643.

The United States Court of Appeals for Veterans Claims, in 
Sabonis v. Brown, 6 Vet. App. 426 (1994), held that in a case 
where the law and not the evidence is dispositive, the claim 
should be denied on the basis that it is without legal merit.  
Therefore, the appellant's claim for basic eligibility for VA 
non-service-connected pension benefits is denied.  


ORDER

Basic eligibility for non-service-connected pension benefits 
is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

